 
EXHIBIT 10.22

 

--------------------------------------------------------------------------------


MACOMB MANOR MI LLC., as Mortgagor



To


CITIGROUP GLOBAL MARKETS REALTY, INC., as Mortgagee

 
 

--------------------------------------------------------------------------------


MORTGAGE
 

--------------------------------------------------------------------------------









 
Dated:
As of June 30, 2006
   
Location:
19700 Masonic Blvd.
Roseville, Michigan
   
County:
Macomb County
 



 

--------------------------------------------------------------------------------


THIS MORTGAGE CONSTITUTES A FUTURE ADVANCE MORTGAGE AND SECURES FUTURE ADVANCES
UNDER ACT 348 OF THE PUBLIC ACTS OF 1990, AS AMENDED (MCLA §565.901, ET SEQ.)
UNDER MICHIGAN LAW.
 



--------------------------------------------------------------------------------



THIS MORTGAGE (as the same may be amended, restated, extended, supplemented or
otherwise modified from time to time, this “Mortgage”), is made as of the 30th
day of June, 2006, by MACOMB MANOR MI LLC, a Delaware limited liability company,
having an address c/o Lightstone Holdings LLC, 326 Third Street, Lakewood, New
Jersey 08701 (“Mortgagor”), to and for the benefit of CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation, having an address at 388 Greenwich Street,
19th Floor, New York, New York 10013 (together with its successors and assigns,
“Mortgagee”). Capitalized terms used herein but not otherwise defined shall have
the respective meanings assigned to such terms in the Loan Agreement
(hereinafter defined).
 
W I T N E S S E T H:
 
To secure the payment of a loan (the “Loan”) in the original principal sum of
Forty Million Seven Hundred Twenty-Five Thousand and NO/100ths Dollars
($40,725,000.00), lawful money of the United States of America, being made from
Mortgagee to Mortgagor and the Additional Borrowers (as hereinafter defined) on
the date hereof pursuant to the terms and conditions of a certain Loan and
Security Agreement, dated as of the date hereof (as amended, modified or
restated, the “Loan Agreement”), between Mortgagor, together with Carriage Park
MI LLC, a Delaware limited liability company, Scotsdale Manor MI LLC, a Delaware
limited liability company and Carriage Hill MI LLC, a Delaware limited liability
company (collectively, the “Additional Borrowers”) and Mortgagee, which Loan is
evidenced by and is to be paid with interest according to a Promissory Note in
the principal sum of Forty Million Seven Hundred Twenty-Five Thousand and
NO/100ths Dollars ($40,725,000.00) dated as of the date hereof having a
scheduled maturity date of July 11, 2016 (collectively, as amended, modified,
renewed or restated and together with any substitutes or replacements therefor,
the “Note”), made by Mortgagor and the Additional Borrowers to Mortgagee and all
other sums now or hereafter due hereunder, or otherwise due under the Loan
Documents (as defined in the Loan Agreement) (the principal amount of the Loan,
together with interest thereon and all sums due hereunder and under the Loan
Agreement, the Note and the other Loan Documents being collectively called the
“Debt”), and all of the agreements, covenants, conditions, warranties,
representations and other obligations (other than to repay the Debt) made or
undertaken by Mortgagor or any other person or entity to Mortgagee or others as
set forth in the Loan Documents (collectively, the “Obligations”), Mortgagor has
mortgaged, given, granted, bargained, sold, alienated, enfeoffed, conveyed,
confirmed, pledged, assigned, and hypothecated and by these presents does hereby
mortgage, warrant, give, grant, bargain, sell, alien, enfeoff, convey, confirm,
pledge, assign, hypothecate, convey and grant a security interest unto
Mortgagee, with power of sale, subject to the Permitted Encumbrances, all of
Mortgagor’s right, title, interest and estate in and to the real
property described on Exhibit A attached hereto (the “Premises”) and the
buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements and improvements now or hereafter located
thereon (the “Improvements”);
 
TOGETHER WITH: all right, title, interest and estate of Mortgagor now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises and the Improvements, together with the following
property, rights, interests and estates being hereinafter described, are
collectively referred to herein as the “Mortgaged Property”):
 

--------------------------------------------------------------------------------


 
(a)  all easements, rights-of-way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to the Premises and the
Improvements and the reversion and reversions, remainder and remainders, and all
land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Premises, to the center line thereof and all the
estates, rights, titles, interests, dower and rights of dower, curtesy and
rights of curtesy, property, possession, claim and demand whatsoever, both at
law and in equity, of Mortgagor of, in and to the Premises and the Improvements,
and every part and parcel thereof, with the appurtenances thereto and all rights
to divide the property pursuant to Public Act 591 of the Michigan Public Acts of
1966, as amended (MCL 560-101 et. seq.);
 
(b)  all machinery, equipment, fixtures (including, but not limited to, all
heating, air conditioning, plumbing, lighting, communications and elevator
fixtures) and other property of every kind and nature, whether tangible or
intangible, whatsoever owned by Mortgagor, or in which Mortgagor has or shall
have an interest, now or hereafter located upon the Premises and the
Improvements, or appurtenant thereto, and usable in connection with the present
or future operation and occupancy of the Premises and the Improvements and all
building equipment, materials and supplies of any nature whatsoever owned by
Mortgagor, or in which Mortgagor has or shall have an interest, now or hereafter
located upon the Premises or the Improvements, or appurtenant thereto, and
usable in connection with the present or future operation, enjoyment and
occupancy of the Premises and the Improvements (hereinafter collectively called
the “Equipment”), including the proceeds of any sale or transfer of the
foregoing, and the right, title and interest of Mortgagor in and to any of the
Equipment which may be subject to any security interests, as defined in the
Uniform Commercial Code, as adopted and enacted by the state or states where any
of the Mortgaged Property is located (the “Uniform Commercial Code”) superior in
lien to the lien of this Mortgage;
 
(c)  all awards or payments, including interest thereon, which may heretofore
and hereafter be made with respect to the Mortgaged Property, whether from the
exercise of the right of eminent domain or condemnation (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
said rights), or for a change of grade, or for any other injury to or decrease
in the value of the Mortgaged Property;
 
(d)  all leases, tenancies, licenses, subleases, assignments and/or other rental
or occupancy agreements (including, without limitation, any and all guarantees
and supporting obligations of and security deposit and letter of credit rights
relating to any of the foregoing) heretofore or hereafter entered into affecting
the use, enjoyment or occupancy of the Premises and the Improvements, including
any extensions, renewals, modifications or amendments thereof (collectively, the
“Leases”), together with all rights, powers, privileges, options and other
benefits of Mortgagor as lessor under the Leases, including, without limitation,
the immediate and continuing right to receive and collect all rents, income,
revenues, issues, profits, condemnation awards, insurance proceeds, moneys and
security payable or receivable under the Leases or pursuant to any of the
provisions thereof, whether as rent or otherwise, the right to accept or reject
any offer made by any tenant pursuant to its Lease to purchase the Mortgaged
Property and any other property subject to the Lease as therein provided and to
perform all other necessary or appropriate acts with respect to such Leases as
agent and attorney-in-fact for Mortgagor, and the right to make all waivers and
agreements, to give and receive all notices, consents and releases, to take such
action upon the happening of a default under any Lease, including the
commencement, conduct and consummation of proceedings at law or in equity as
shall be permitted under any provision of any Lease or by any law, and to do any
and all other things whatsoever which Mortgagor is or may become entitled to do
under any such Lease together with all accounts receivable, contract rights,
franchises, interests, estates or other claims, both at law or in equity,
relating to the Mortgaged Property, to the extent not included in rent earnings
and income under any of the Leases, including the right to receive and collect
any sums payable to Mortgagor thereunder and all deposits or other security or
advance payments made by Mortgagor with respect to any of the services related
to the Mortgaged Property or the operation thereof, and together with all rents,
rent equivalents (including room revenues, if applicable), moneys payable as
damages or in lieu of rent or rent equivalents, royalties (including, without
limitation, all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including, without limitation,
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Mortgagor or its
agents or employees from any and all sources arising from or attributable to the
Premises and the Improvements (the “Rents”), and together with all proceeds from
the sale or other disposition of the Leases and the right to receive and apply
the Rents to the payment of the Debt;
 
2

--------------------------------------------------------------------------------


 
(e)  all of Mortgagor’s right, title and interest in, to and under any and all
reserve, deposit or escrow accounts (the “Accounts”) made pursuant to any of the
Loan Documents, together with all income, profits, benefits, investment property
and advantages arising therefrom, and together with all rights, powers,
privileges, options and other benefits of Mortgagor under the Accounts, and
together with the right to do any and all other things whatsoever which
Mortgagor is or may become entitled to do under the Accounts;
 
(f)  all trade names, software, trademarks, trademark applications, trademark
licenses, servicemarks, logos, copyrights, copyright applications, goodwill,
books and records and all other general intangibles relating to or used in
connection with the operation of the Mortgaged Property;
 
(g)  all proceeds of and any unearned premiums on any insurance policies
covering the Mortgaged Property, including, without limitation, the right to
receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Mortgaged Property or any part thereof;
 
(h)  the right, following an Event of Default, in the name and on behalf of
Mortgagor, to appear in and defend any action or proceeding brought with respect
to the Mortgaged Property and to commence any action or proceeding to protect
the interest of the Mortgagee in the Mortgaged Property or any part thereof;
 
(i)  all accounts, escrows, reserves, documents, instruments, chattel paper,
monetary obligations, claims, deposits, investment property and general
intangibles, as the foregoing terms are defined in the Uniform Commercial Code,
and all books, records, plans, specifications, designs, drawings, permits,
consents, licenses, franchises, management agreements, contracts, contract
rights (including, without limitation, any contract with any architect or
engineer or with any other provider of goods or services for or in connection
with any construction, repair, or other work upon the Mortgaged Property),
approvals, actions, refunds or real estate taxes and assessments (and any other
governmental impositions related to the Mortgaged Property), and causes of
action that now or hereafter relate to, are derived from or are used in
connection with the Mortgaged Property, or the use, operation, management,
improvement, alteration, repair, maintenance, occupancy or enjoyment thereof or
the conduct of any business or activities thereon;
 
3

--------------------------------------------------------------------------------


 
(j)  all accounts receivable, contract rights, interests, estate or other
claims, both in law and in equity, which Mortgagor now has or may hereafter
acquire in the Mortgaged Property or any part thereof;
 
(k)  all rights which Mortgagor now has or may hereafter acquire, to be
indemnified and/or held harmless from any liability, loss, damage, cost or
expense (including, without limitation, attorneys’ fees and disbursements)
relating to the Mortgaged Property or any part thereof;
 
(l)  all personal property of Mortgagor; and
 
(m)  any and all proceeds and products of any of the foregoing.
 
TO HAVE AND TO HOLD the above granted and described Mortgaged Property unto and
to the use and benefit of Mortgagee, and the successors and assigns of
Mortgagee, forever;
 
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Mortgagor and the Additional Borrowers shall well and truly pay to Mortgagee the
Debt at the time and in the manner provided in the Note and this Mortgage and
shall pay all other sums due under the Loan Agreement or any other Loan
Document, these presents and the estate hereby granted shall cease, terminate
and be void;
 
AND Mortgagor represents and warrants to and covenants and agrees with Mortgagee
as follows:
 
1.  Payment of Debt and Incorporation of Covenants, Conditions and Agreements.
Mortgagor and the Additional Borrowers shall pay the Debt at the time and in the
manner provided in the Note, the Loan Agreement and in this Mortgage. Mortgagor
and the Additional Borrowers will duly and punctually perform all of the
covenants, conditions and agreements contained in the Note, the Loan Agreement,
this Mortgage and the other Loan Documents all of which covenants, conditions
and agreements are hereby made a part of this Mortgage to the same extent and
with the same force as if fully set forth herein.
 
2.  Warranty of Title. Mortgagor warrants that Mortgagor has a good, marketable
and insurable fee simple interest in the Mortgaged Property and has the right to
mortgage, give, grant, bargain, sell, alien, enfeoff, convey, confirm, pledge,
assign and hypothecate the Mortgaged Property and that Mortgagor possesses a fee
simple estate in the Mortgaged Property and that it owns the Mortgaged Property
free and clear of all liens, encumbrances and charges whatsoever except for the
Permitted Encumbrances. Mortgagor represents and warrants that none of the
Permitted Encumbrances will materially and adversely affect (i) Mortgagor’s
ability to pay in full in a timely manner its obligations, including, without
limitation, the Debt, (ii) the use of the Mortgaged Property for the use
currently being made thereof, (iii) the operation of the Mortgaged Property, or
(iv) the value of the Mortgaged Property. Mortgagor shall forever warrant,
defend and preserve such title and the validity and priority of the lien of this
Mortgage and shall forever warrant and defend the same to Mortgagee against the
claims of all persons whomsoever.
 
4

--------------------------------------------------------------------------------


 
3.  Insurance. (a) Mortgagor, at its sole cost and expense, shall maintain or
cause to be maintained insurance with respect to the Mortgaged Property for the
mutual benefit of Mortgagor and Mortgagee as required by Section 5.4 of the Loan
Agreement.
 
(b) If the Mortgaged Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty (an “Insured Casualty”), Mortgagor shall give
immediate notice thereof to Mortgagee and to the insurance carrier. Subject to
the terms of the Loan Agreement, Mortgagor shall promptly repair, replace or
rebuild the Mortgaged Property in accordance with, and all amounts paid with
respect to such Insured Casualty under all insurance policies maintained by
Mortgagor shall be governed by, the terms and conditions of Section 5.5 of the
Loan Agreement. The expenses incurred by Mortgagee in the adjustment and
collection of insurance proceeds shall become part of the Debt and shall be
secured hereby and shall be reimbursed by Mortgagor to Mortgagee upon demand.
 
4.  Payment of Impositions and Other Charges. Subject to Mortgagor’s right to
contest set forth in Section 5.3(B) of the Loan Agreement and the provisions of
Section 5 below, Mortgagor shall cause to be paid all Impositions now or
hereafter levied or assessed or imposed against the Mortgaged Property or any
part thereof as the same become due and payable. Mortgagor shall promptly pay
for all utility services provided to the Mortgaged Property. Mortgagor shall
furnish to Mortgagee or its designee receipts for the payment of the Impositions
prior to the date the same shall become delinquent (provided, however, that
Mortgagor shall not be required to furnish such receipts for payment of
Impositions in the event that such Impositions are to be paid by Mortgagee
pursuant to Section 5 hereof).
 
5.  Impositions and Insurance Reserve. Mortgagor shall make monthly deposits
into the Impositions and Insurance Reserve of amounts sufficient to pay
Impositions and Insurance Premiums in accordance with the terms of Article VI of
the Loan Agreement.
 
6.  Condemnation. Mortgagor shall promptly give Mortgagee written notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting the Mortgaged Property or any portion thereof and shall
deliver to Mortgagee copies of any and all papers served in connection with such
proceedings. Subject to the terms of Section 5.5 of the Loan Agreement,
Mortgagee is hereby irrevocably appointed as Mortgagor’s attorney-in-fact,
coupled with an interest, with exclusive power to collect, receive and retain
any award or payment for said condemnation or eminent domain and to make any
compromise or settlement in connection with such proceeding. Notwithstanding any
taking by any public or quasi public authority through eminent domain or
otherwise (including but not limited to any transfer made in lieu of or in
anticipation of the exercise of such taking), Mortgagor shall continue to pay
the Debt at the time and in the manner provided for its payment in the Loan
Agreement. Subject to the terms of the Loan Agreement, Mortgagor shall cause the
award or payment made in any condemnation or eminent domain proceeding, which is
payable to Mortgagor, to be paid directly to Mortgagee. The application of any
such award or payment shall be governed by the applicable provisions of the Loan
Agreement.
 
5

--------------------------------------------------------------------------------


 
7.  Maintenance of Mortgaged Property. Mortgagor shall cause the Mortgaged
Property to be operated and maintained in a good and safe condition and repair
and in keeping with the condition and repair of properties of a similar use,
value, age, nature and construction. Mortgagor shall not use, maintain or
operate the Mortgaged Property in any manner which constitutes a public or
private nuisance or which makes void, voidable, or cancelable, or increases the
premium of, any insurance then in force with respect thereto. The Improvements
and the Equipment shall not be removed or demolished and no Material Alterations
shall be made thereto (except for normal replacement or disposal of the
Equipment and except as otherwise expressly permitted in the Loan Agreement)
without the consent of Mortgagee. Mortgagor shall promptly comply in all
material respects with all laws, orders and ordinances affecting the Mortgaged
Property, or the use thereof.
 
8.  Use of Mortgaged Property. Mortgagor shall not initiate, join in, acquiesce
in, or consent to any change in any private restrictive covenant, zoning law or
other public or private restriction, limiting or defining the uses which may be
made of the Mortgaged Property or any part thereof, nor shall Mortgagor
initiate, join in, acquiesce in, or consent to any zoning change or zoning
matter affecting the Mortgaged Property, which in any of the foregoing cases
could reasonably be expected to result in a Material Adverse Effect. If under
applicable zoning provisions the use of all or any portion of the Mortgaged
Property is or shall become a nonconforming use, Mortgagor will not cause or
permit such nonconforming use to be discontinued or abandoned without the
express written consent of Mortgagee, which consent shall not be unreasonably
withheld. Mortgagor shall not permit or suffer to occur any waste on or to the
Mortgaged Property or to any portion thereof and shall not take any steps
whatsoever to convert the Mortgaged Property, or any portion thereof, to a
condominium or cooperative form of management. Mortgagor will not install or
permit to be installed on the Premises any underground storage tank or
above-ground storage tank in violation of the Environmental Laws.
 
9.  Transfer or Encumbrance of the Mortgaged Property. (a) Mortgagor
acknowledges that Mortgagee has examined and relied on the creditworthiness and
experience of Mortgagor in owning and operating properties such as the Mortgaged
Property in agreeing to make the Loan, and that Mortgagee will continue to rely
on Mortgagor’s ownership of the Mortgaged Property as a means of maintaining the
value of the Mortgaged Property as security for repayment of the Debt. Except as
expressly permitted under this Mortgage, the Loan Agreement or under the other
Loan Documents, Mortgagor shall not cause or suffer to occur or exist, directly
or indirectly, voluntarily or involuntarily, by operation of law or otherwise,
any sale, transfer, mortgage, pledge, lien or encumbrance (other than Permitted
Encumbrances) (collectively, “Transfers”) of (i) all or any part of the
Mortgaged Property or any interest therein, or (ii) any direct or indirect
beneficial ownership interest (in whole or in part) in Mortgagor, irrespective
of the number of tiers of ownership, without the prior written consent of
Mortgagee.
 
6

--------------------------------------------------------------------------------


 
(b) The occurrence of any Transfer in violation of this Section 9 shall
constitute an Event of Default hereunder, whereupon Mortgagee at its option,
without being required to demonstrate any actual impairment of its security or
any increased risk of default hereunder, may declare the Debt immediately due
and payable.
 
(c) Mortgagee’s consent to any Transfer of the Mortgaged Property or any
interest in Mortgagor shall not be deemed to be a waiver of Mortgagee’s right to
require such consent to any future occurrence of same. Any attempted or
purported Transfer of the Mortgaged Property or of any direct or indirect
interest in Mortgagor, if made in contravention of this Section 9, shall be null
and void and of no force and effect.
 
10.  Taxes on Security; Documentary Stamps; Intangibles Tax. (a) Mortgagor shall
pay all taxes, charges, filing, registration and recording fees, excises and
levies payable with respect to the Note, this Mortgage or the liens created or
secured by the Loan Documents, other than income, franchise and doing business
taxes imposed on Mortgagee. If there shall be enacted any law (i) deducting the
Loan from the value of the Mortgaged Property for the purpose of taxation,
(ii) affecting any lien on the Mortgaged Property, or (iii) changing existing
laws of taxation of mortgages, deeds of trust, security deeds, or debts secured
by real property, or changing the manner of collecting any such taxes, Mortgagor
shall promptly pay to Mortgagee, on demand, all taxes, costs and charges for
which Mortgagee is or may be liable as a result thereof; however, if such
payment would be prohibited by law or would render the Loan usurious, then
instead of collecting such payment, Mortgagee may declare all amounts owing
under the Loan Documents to be immediately due and payable.
 
(b) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note or this Mortgage, or impose any other tax or charge on the
same, Mortgagor will pay for the same, with interest and penalties thereon, if
any. Mortgagor hereby agrees that, in the event that it is determined that
additional documentary stamp tax or intangible tax is due hereon or any mortgage
or promissory note executed in connection herewith (including, without
limitation, the Note), Mortgagor shall indemnify and hold harmless Mortgagee for
all such documentary stamp tax and/or intangible tax, including all penalties
and interest assessed or charged in connection therewith. Mortgagor shall pay
same within ten (10) days after demand of payment from Mortgagee and the payment
of such sums shall be secured by this Mortgage and such sums shall bear interest
at the Default Rate (as defined in the Note) from and after the eleventh (11th)
day after demand until paid in full.
 
(c) Mortgagor shall hold harmless and indemnify Mortgagee, its successors and
assigns, against any liability incurred by reason of the imposition of any tax
on the making and recording of this Mortgage.
 
11.  No Credits on Account of the Debt. Mortgagor will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Impositions assessed against the Mortgaged Property, or any part thereof, and no
deduction shall otherwise be made or claimed from the assessed value of the
Mortgaged Property, or any part thereof, for real estate tax purposes by reason
of this Mortgage or the Debt. In the event such claim, credit or deduction shall
be required by law, Mortgagee shall have the option, by written notice of not
less than ninety (90) days, to declare the Debt immediately due and payable.
 
7

--------------------------------------------------------------------------------


 
12.  Performance of Other Agreements. Mortgagor shall duly and punctually
observe and perform each and every material term, provision, condition, and
covenant to be observed or performed by Mortgagor pursuant to the terms of any
agreement or recorded instrument (including all instruments comprising the
Permitted Encumbrances) affecting or pertaining to the Mortgaged Property, and
will not suffer or permit any default or event of default (after giving effect
to any applicable notice requirements and cure periods) to exist under any of
the foregoing.
 
13.  Further Acts; Secondary Market Transactions. (a) Mortgagor will, at its
sole cost and expense, and without expense to Mortgagee, do, execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, Uniform Commercial Code financing
statements or continuation statements, transfers and assurances as Mortgagee
shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Mortgagee the property
and rights hereby mortgaged, given, granted, bargained, sold, alienated,
enfeoffed, conveyed, confirmed, pledged, assigned and hypothecated or intended
now or hereafter so to be, or which Mortgagor may be or may hereafter become
bound to convey or assign to Mortgagee, or for carrying out the intention or
facilitating the performance of the terms of this Mortgage or for filing,
registering or recording this Mortgage. Mortgagor, on demand, will execute and
deliver and, upon Mortgagor’s failure to do so within five (5) Business Days
after Mortgagee’s request therefor, hereby authorizes Mortgagee to execute in
the name of Mortgagor or without the signature of Mortgagor to the extent
Mortgagee may lawfully do so, one or more financing statements, chattel
mortgages or other instruments, to evidence more effectively the security
interest of Mortgagee in the Mortgaged Property. Upon foreclosure or the
appointment of a receiver, Mortgagor will, at its sole cost and expense,
cooperate fully and completely to effect the assignment or transfer of any
license, permit, agreement or any other right necessary or useful to the
operation of the Mortgaged Property. Mortgagor grants to Mortgagee an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Mortgagee
at law and in equity, including, without limitation, such rights and remedies
available to Mortgagee pursuant to this Section.
 
(b) Subject to the terms and conditions set forth in the Loan Agreement,
Mortgagee shall have the right to engage in one or more Secondary Market
Transactions and, in connection therewith, Mortgagee may transfer its
obligations under this Mortgage, the Note, the Loan Agreement and under the
other Loan Documents (or may transfer the portion thereof corresponding to the
transferred portion of the Obligations), and thereafter Mortgagee shall be
relieved of any obligations hereunder and under the other Loan Documents arising
after the date of said transfer with respect to the transferred interest.
 
14.  Recording of Mortgage, Etc. Upon the execution and delivery of this
Mortgage and thereafter, from time to time, Mortgagor will cause this Mortgage,
and any security instrument creating a lien or security interest or evidencing
the lien hereof upon the Mortgaged Property and each instrument of further
assurance to be filed, registered or recorded in such manner and in such places
as may be required by any present or future law in order to publish notice of
and fully to protect the lien or security interest hereof upon, and the interest
of Mortgagee in, the Mortgaged Property. Mortgagor will pay all filing,
registration or recording fees, and all expenses incident to the preparation,
execution and acknowledgment of this Mortgage, any mortgage supplemental hereto,
any security instrument with respect to the Mortgaged Property and any
instrument of further assurance, and all federal, state, county and municipal,
taxes, duties, imposts, assessments and charges arising out of or in connection
with the execution and delivery of this Mortgage, any mortgage supplemental
hereto, any security instrument with respect to the Mortgaged Property or any
instrument of further assurance, except where prohibited by law so to do.
 
8

--------------------------------------------------------------------------------


 
15.  Reporting Requirements. Mortgagor agrees to give prompt notice to Mortgagee
of the insolvency or bankruptcy filing of Mortgagor or the death, insolvency or
bankruptcy filing of any Guarantor.
 
16.  Intentionally Deleted.
 
17.  Remedies. Upon the occurrence and during the continuance of an Event of
Default, Mortgagee may, at Mortgagee’s option, by Mortgagee itself, or
otherwise, invoke the power of sale and immediately exercise or pursue or cause
to be exercised or pursued any or all of the rights and remedies contained in
this Mortgage and in any other Loan Document or otherwise available at law or in
equity including the right to do any one or more of the following:
 
(a)  Right to Perform Mortgagor’s Covenants. If Mortgagor has failed to keep or
perform any covenant whatsoever contained in this Mortgage or the other Loan
Documents, Mortgagee may, but shall not be obligated to do so, perform or
attempt to perform said covenant; and any payment made or expense incurred in
the performance or attempted performance of any such covenant, together with any
sum expended by Mortgagee that is chargeable to Mortgagor or subject to
reimbursement by Mortgagor under the Loan Documents, shall be and become a part
of the Debt, and Mortgagor promises, upon demand, to pay to Mortgagee, at the
place where the Note is payable, all sums so incurred, paid or expended by
Mortgagee, with interest from the date when paid, incurred or expended by
Mortgagee at the Default Rate (as defined in the Note).
 
(b)  Right of Entry. Subject to any applicable law, the license granted to
Mortgagor under Section 45 below shall automatically be revoked and Mortgagee
may, prior or subsequent to the institution of any foreclosure proceedings,
enter upon the Mortgaged Property, or any part thereof, and take exclusive
possession of the Mortgaged Property and of all books, records, and accounts
relating thereto and to exercise without interference from Mortgagor any and all
rights which Mortgagor has with respect to the management, possession,
operation, protection, or preservation of the Mortgaged Property, including,
without limitation, the right to rent the same for the account of Mortgagor and
to deduct from such Rents all costs, expenses, and liabilities of every
character incurred by the Mortgagee in collecting such Rents and in managing,
operating, maintaining, protecting, or preserving the Mortgaged Property and to
apply the remainder of such Rents on the Debt in such manner as Mortgagee may
elect. All such costs, expenses, and liabilities incurred by Mortgagee in
collecting such Rents and in managing, operating, maintaining, protecting, or
preserving the Mortgaged Property, if not paid out of Rents as hereinabove
provided, shall constitute a demand obligation owing by Mortgagor and shall bear
interest from the date of expenditure until paid at the Default Rate as
specified in the Note, all of which shall constitute a portion of the Debt. If
Mortgagee elects to enter the Mortgaged Property as provided for herein,
Mortgagee may invoke any and all legal remedies to dispossess Mortgagor,
including specifically one or more actions for forcible entry and detainer,
trespass to try title, and restitution. In connection with any action taken by
the Mortgagee pursuant to this subsection, Mortgagee shall not be liable for any
loss sustained by Mortgagor resulting from any failure to let the Mortgaged
Property, or any part thereof, or from any other act or omission of Mortgagee in
managing the Mortgaged Property unless such loss is caused by the willful
misconduct or gross negligence of Mortgagee, its agents, employees or officers,
nor shall Mortgagee be obligated to perform or discharge any obligation, duty,
or liability under any Lease or under or by reason hereof or the exercise of
rights or remedies hereunder. Mortgagor shall and does hereby agree to
indemnify, defend and hold harmless the Indemnified Parties (as defined in
Section 23 below) from and against, any and all liability, claim, demand, loss,
damage, cost or expense (including, without limitation, reasonable attorneys’
fees and disbursements) which may or might be suffered or incurred by any
Indemnified Party under any such Lease or under or by reason hereof or the
exercise of rights or remedies hereunder, or by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any such Lease as and to the extent
provided under Section 23 below. Nothing in this subsection shall impose any
duty, obligation, or responsibility upon any Indemnified Party for the control,
care, management, leasing, or repair of the Mortgaged Property, nor for the
carrying out of any of the terms and conditions of any such Lease prior to the
transfer of title to the Mortgaged Property to any Indemnified Party by
foreclosure, deed-in-lieu thereof, exercise of power of sale or otherwise.
Mortgagor hereby assents to, ratifies, and confirms any and all actions of the
Mortgagee with respect to the Mortgaged Property taken under this subsection.
 
9

--------------------------------------------------------------------------------


 
(c)  Right to Accelerate. Mortgagee may, without notice or demand, declare the
entire unpaid balance of the Debt immediately due and payable.
 
(d)  Mortgagee’s Judicial Remedies. Mortgagee may proceed by suit or suits, at
law or in equity, to enforce the payment of the Debt to foreclose the liens and
security interests of this Mortgage as against all or any part of the Mortgaged
Property, and to have all or any part of the Mortgaged Property sold under the
judgment or decree of a court of competent jurisdiction. This remedy shall be
cumulative of any other nonjudicial remedies available to the Mortgagee under
this Mortgage or the other Loan Documents. Proceeding with a request or
receiving a judgment for legal relief shall not be or be deemed to be an
election of remedies or bar any available nonjudicial remedy of the Mortgagee.
 
(e)  Mortgagee’s Right to Appointment of Receiver. Mortgagee, as a matter of
right and (i) without regard to the sufficiency of the security for repayment of
the Debt and without notice to Mortgagor, (ii) without any showing of
insolvency, fraud, or mismanagement on the part of Mortgagor, (iii) without the
necessity of filing any judicial or other proceeding other than the proceeding
for appointment of a receiver, and (iv) without regard to the then value of the
Mortgaged Property, shall be entitled to the appointment of a receiver or
receivers for the protection, possession, control, management and operation of
the Mortgaged Property, including (without limitation), the power to collect the
Rents, enforce this Mortgage and, in case of a sale and deficiency, during the
full statutory period of redemption (if any), whether there be a redemption or
not, as well as during any further times when Mortgagor, except for the
intervention of such receiver, would be entitled to collection of such Rents.
Mortgagor hereby irrevocably consents to the appointment of a receiver or
receivers. Any receiver appointed pursuant to the provisions of this subsection
shall have the usual powers and duties of receivers in such matters.
 
10

--------------------------------------------------------------------------------


 
(f)  Mortgagee’s Uniform Commercial Code Remedies. Mortgagee may exercise its
rights of enforcement under the Uniform Commercial Code in effect in the state
in which the Mortgaged Property is located.
 
(g)  Sale of Mortgaged Property. Sell for cash or upon credit the Mortgaged
Property or any part thereof and all estate, claim, demand, right, title and
interest of Mortgagor therein and rights of redemption thereof, pursuant to the
power of sale contained herein or otherwise, at one or more sales, as an
entirety or in parcels, at such time and place, upon such terms and after such
notice thereof as may be required or permitted by law.
 
(h)  Other Rights. Mortgagee (i) may surrender the insurance policies maintained
pursuant to the Loan Agreement or any part thereof, and upon receipt of the
proceeds shall apply the unearned Insurance Premiums as a credit on the Debt,
and, in connection therewith, Mortgagor hereby appoints Mortgagee as agent and
attorney-in-fact (which is coupled with an interest and is therefore
irrevocable) for Mortgagor to collect such Insurance Premiums; (ii) may apply
the Impositions and Insurance Reserve and/or any other Reserves held pursuant to
this Mortgage or the other Loan Documents, and any other funds held by Mortgagee
toward payment of the Debt; and (iii) shall have and may exercise any and all
other rights and remedies which Mortgagee may have at law or in equity, or by
virtue of any of the Loan Documents, or otherwise.
 
(i)  Discontinuance of Remedies. If Mortgagee shall have proceeded to invoke any
right, remedy, or recourse permitted under the Loan Documents and shall
thereafter elect to discontinue or abandon same for any reason, Mortgagee shall
have the unqualified right so to do and, in such event, Mortgagor and Mortgagee
shall be restored to their former positions with respect to the Debt, the Loan
Documents, the Mortgaged Property or otherwise, and the rights, remedies,
recourses and powers of Mortgagee shall continue as if same had never been
invoked.
 
(j)  Remedies Cumulative. All rights, remedies, and recourses of Mortgagee
granted in the Note, this Mortgage, the Loan Agreement and the other Loan
Documents, any other pledge of collateral, or otherwise available at law or
equity: (i) shall be cumulative; (ii) may be pursued separately, successively,
or concurrently against Mortgagor, the Mortgaged Property, or any one or more of
them, at such time and in such order as Mortgagee may determine in its sole
discretion; (iii) may be exercised as often as occasion therefor shall arise, it
being agreed by Mortgagor that the exercise or failure to exercise any of same
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse; (iv) shall be nonexclusive of any other right, power
or remedy which Mortgagee may have against Mortgagor pursuant to this Mortgage,
the Loan Agreement or the other Loan Documents, or otherwise available at law or
in equity; (v) shall not be conditioned upon Mortgagee exercising or pursuing
any remedy in relation to the Mortgaged Property prior to Mortgagee bringing
suit to recover the Debt; and (vi) in the event Mortgagee elects to bring suit
on the Debt and obtains a judgment against Mortgagor prior to exercising any
remedies in relation to the Mortgaged Property, all liens and security
interests, including the lien of this Mortgage, shall remain in full force and
effect and may be exercised thereafter at Mortgagee’s option.
 
11

--------------------------------------------------------------------------------


 
(k)  Election of Remedies. Mortgagee may release, regardless of consideration,
any part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating, or releasing the lien or security interests
evidenced by this Mortgage or the other Loan Documents or affecting the
obligations of Mortgagor or any other party to pay the Debt. For payment of the
Debt, Mortgagee may resort to any collateral securing the payment of the Debt in
such order and manner as Mortgagee may elect. No collateral taken by Mortgagee
shall in any manner impair or affect the lien or security interests given
pursuant to the Loan Documents, and all collateral shall be taken, considered,
and held as cumulative.
 
(l)  Bankruptcy Acknowledgment. If the Mortgaged Property or any portion thereof
or any interest therein becomes property of any bankruptcy estate or subject to
any state or federal insolvency proceeding, or in the event of the filing of any
voluntary or involuntary petition under the Bankruptcy Code by or against
Mortgagor then Mortgagee shall immediately become entitled, in addition to all
other relief to which Mortgagee may be entitled under this Mortgage, to obtain
(i) an order from any bankruptcy court or other appropriate court granting
immediate relief from the automatic stay pursuant to § 362 of the Bankruptcy
Code so as to permit Mortgagee to pursue its rights and remedies against
Mortgagor as provided under this Mortgage and all other rights and remedies of
Mortgagee at law and in equity under applicable state law, and (ii) an order
from the Bankruptcy Court prohibiting Mortgagor’s use of all “cash collateral”
as defined under § 363 of the Bankruptcy Code. Mortgagor shall not assert or
request any other party to assert, that the automatic stay under § 362 of the
Bankruptcy Code operate or be interpreted to stay, interdict, condition, reduce
or inhibit the ability of Mortgagee to enforce any rights it has by virtue of
this Mortgage, or any other rights that Mortgagee has, whether now or hereafter
acquired, against any guarantor of the Debt. Mortgagor shall not seek a
supplemental stay or any other relief, whether injunctive or otherwise, pursuant
to § 105 of the Bankruptcy Code or any other provision therein to stay,
interdict, condition, reduce or inhibit the ability of Mortgagee to enforce any
rights it has by virtue of this Mortgage against any guarantor of the Debt. Any
bankruptcy petition or other action taken by Mortgagor to stay, condition, or
inhibit Mortgagee from exercising its remedies are hereby admitted by Mortgagor
to be in bad faith and Mortgagor further admits that Mortgagee would have just
cause for relief from the automatic stay in order to take such actions
authorized under state law.
 
12

--------------------------------------------------------------------------------


 
(m)  Application of Proceeds. The proceeds from any sale, lease, or other
disposition made pursuant to this Mortgage, or the proceeds from the surrender
of any insurance policies pursuant hereto, or any Rents collected by Mortgagee
from the Mortgaged Property or the Impositions and Insurance Reserve or other
Reserves under the Loan Agreement or sums received pursuant to Section 6 hereof,
or proceeds from insurance which Mortgagee elects to apply to the Debt pursuant
to Section 3 hereof, shall be applied by Mortgagee to the Debt in such order,
priority and proportions as Mortgagee in its sole discretion shall determine.
 
18.  Security Agreement. This Mortgage is both a real property mortgage and a
“security agreement” within the meaning of the Uniform Commercial Code. The
Mortgaged Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Mortgagor in the
Mortgaged Property. Mortgagor by executing and delivering this Mortgage has
granted and hereby grants to Mortgagee, as security for the Debt, a security
interest in the Mortgaged Property to the full extent that the Mortgaged
Property may be subject to the Uniform Commercial Code (said portion of the
Mortgaged Property so subject to the Uniform Commercial Code being called in
this Section 18 the “Collateral”). Mortgagor hereby agrees to execute and
deliver to Mortgagee, in form and substance reasonably satisfactory to
Mortgagee, such financing statements and such further assurances as Mortgagee
may from time to time reasonably consider necessary to create, perfect, and
preserve Mortgagee’s security interest herein granted. This Mortgage shall also
constitute a “fixture filing” for the purposes of the Uniform Commercial Code as
to all or any part of the Mortgaged Property which now or hereafter constitute
“fixtures” under the Uniform Commercial Code. Information concerning the
security interest herein granted may be obtained from the parties at the
addresses of the parties set forth in the first paragraph of this Mortgage. If
an Event of Default shall occur, Mortgagee, in addition to any other rights and
remedies which it may have, shall have and may exercise immediately and without
demand, any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing, the right to take possession of the Collateral or any part
thereof, and to take such other measures as Mortgagee may deem necessary for the
care, protection and preservation of the Collateral. Upon request or demand of
Mortgagee, Mortgagor shall at its expense assemble the Collateral and make it
available to Mortgagee at a convenient place acceptable to Mortgagee. Mortgagor
shall pay to Mortgagee on demand any and all expenses, including legal expenses
and attorneys’ fees, incurred or paid by Mortgagee in protecting the interest in
the Collateral and in enforcing the rights hereunder with respect to the
Collateral. Any notice of sale, disposition or other intended action by
Mortgagee with respect to the Collateral sent to Mortgagor in accordance with
the provisions hereof at least five (5) days prior to such action, shall
constitute commercially reasonable notice to Mortgagor. The proceeds of any
disposition of the Collateral, or any part thereof, may be applied by Mortgagee
to the payment of the Debt in such priority and proportions as Mortgagee in its
discretion shall deem proper. In the event of any change in name, identity or
structure of any Mortgagor, such Mortgagor shall notify Mortgagee thereof and
promptly after Mortgagee’s request shall execute, file and record such Uniform
Commercial Code forms as are necessary to maintain the priority of Mortgagee’s
lien upon and security interest in the Collateral, and shall pay all expenses
and fees in connection with the filing and recording thereof. If Mortgagee shall
require the filing or recording of additional Uniform Commercial Code forms or
continuation statements, Mortgagor shall, promptly after request, execute, file
and record such Uniform Commercial Code forms or continuation statements as
Mortgagee shall deem necessary, and shall pay all expenses and fees in
connection with the filing and recording thereof, it being understood and
agreed, however, that no such additional documents shall increase Mortgagor’s
obligations under the Note, this Mortgage and the other Loan Documents.
Mortgagor hereby irrevocably appoints Mortgagee as its attorney-in-fact, coupled
with an interest upon Mortgagor’s failure to do so within five (5) Business Days
after request by Mortgagee, to file with the appropriate public office on its
behalf any financing or other statements signed only by Mortgagee, as
Mortgagor’s attorney-in-fact, in connection with the Collateral covered by this
Mortgage. Notwithstanding the foregoing, Mortgagor shall appear and defend in
any action or proceeding which affects or purports to affect the Mortgaged
Property and any interest or right therein, whether such proceeding affects
title or any other rights in the Mortgaged Property (and in conjunction
therewith, Mortgagor shall fully cooperate with Mortgagee in the event Mortgagee
is a party to such action or proceeding).
 
13

--------------------------------------------------------------------------------


 
19.  Actions and Proceedings. Upon the occurrence and during the continuance of
an Event of Default, Mortgagee has the right to appear in and defend any action
or proceeding brought with respect to the Mortgaged Property and to bring any
action or proceeding, in the name and on behalf of Mortgagor, which Mortgagee,
in its discretion, decides should be brought to protect its interest in the
Mortgaged Property. Mortgagee shall, at its option, be subrogated to the lien of
any mortgage or other security instrument discharged in whole or in part by the
Debt, and any such subrogation rights shall constitute additional security for
the payment of the Debt.
 
20.  Waiver of Setoff and Counterclaim, Marshalling, Statute of Limitations,
Automatic or Supplemental Stay, Etc. 
 
(a)  All amounts due under this Mortgage, the Note and the other Loan Documents
shall be payable without setoff, counterclaim or any deduction whatsoever.
Mortgagor hereby waives the right to assert a setoff, counterclaim or deduction
in any action or proceeding in which Mortgagee is a participant, or arising out
of or in any way connected with this Mortgage, the Note, any of the other Loan
Documents, or the Debt.
 
(b)  Mortgagor hereby expressly, irrevocably, and unconditionally waives and
releases, to the extent permitted by law (i) the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling, sale in the inverse order of alienation,
or any other right to direct in any manner the order or sale of any of the
Mortgaged Property in the event of any sale hereunder of the Mortgaged Property
or any part thereof or any interest therein; (ii) any and all rights of
redemption from sale under any order or decree of foreclosure of this Mortgage
on behalf of Mortgagor, and on behalf of each and every person acquiring any
interest in or title to the Mortgaged Property subsequent to the date of this
Mortgage and on behalf of all persons to the extent permitted by applicable law;
and (iii) all benefits that might accrue to Mortgagor by virtue of any present
or future law exempting the Mortgaged Property from attachment, levy or sale on
execution or providing for any appraisement, valuation, stay of execution,
exemption from civil process, redemption, or extension of time for payment.
Mortgagee shall not be under any obligation to marshal any assets in favor of
any Person or against or in payment of any or all of the Obligations.
 
14

--------------------------------------------------------------------------------


 
(c)  To the extent permitted by applicable law, Mortgagee’s rights hereunder
shall continue even to the extent that a suit for collection of the Debt, or
part thereof, is barred by a statute of limitations. Mortgagor hereby expressly
waives and releases to the fullest extent permitted by law, the pleading of any
statute of limitations as a defense to payment of the Debt.
 
21.  Recovery of Sums Required to Be Paid. Mortgagee shall have the right from
time to time to take action to recover any sum or sums which constitute a part
of the Debt as the same become due, without regard to whether or not the balance
of the Debt shall be due, and without prejudice to the right of Mortgagee
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Mortgagor existing at the time such earlier action was commenced.
 
22.  Handicapped Access. 
 
(a)  Mortgagor agrees that the Mortgaged Property shall at all times comply in
all material respects with applicable requirements of the Americans with
Disabilities Act of 1990, the Fair Housing Amendments Act of 1988, all state and
local laws and ordinances related to handicapped access and all rules,
regulations, and orders issued pursuant thereto including, without limitation,
the Americans with Disabilities Act Accessibility Guidelines for Buildings and
Facilities (collectively “Access Laws”).
 
(b)  Mortgagor agrees to give prompt notice to Mortgagee of the receipt by
Mortgagor of any complaints related to violation of any Access Laws and of the
commencement of any proceedings or investigations which relate to compliance
with applicable Access Laws but only to the extent that such complaints,
proceedings or investigations, if adversely determined, could have a Material
Adverse Effect.
 
23.  Indemnification. In addition to the payment of expenses as required
elsewhere herein and in the other Loan Documents, Mortgagor agrees to indemnify,
defend, protect, pay and hold Mortgagee, its successors and assigns (including,
without limitation, the trustee and/or the trust under any trust agreement
executed in connection with any Securitization backed in whole or in part by the
Loan and any other person which may hereafter be the holder of the Note or any
interest therein), and the officers, directors, stockholders, partners, members,
employees, agents, and Affiliates of Mortgagee and such successors and assigns
(collectively, the “Indemnified Parties”) harmless from and against any and all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including without limitation reasonable attorneys’ fees and
expenses) (collectively, the “Indemnified Claims”), imposed upon or incurred by
or asserted against any Indemnified Party by reason of any of the following (to
the extent that insurance proceeds paid to the applicable Indemnified Party on
account of the following shall be inadequate): (i) ownership of the Mortgage,
the Mortgaged Property or any interest therein or receipt of any rents; (ii) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Mortgaged Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (iii) any use, nonuse or condition in, on or about the Mortgaged
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (iv) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Mortgaged Property or any part thereof; (v) any failure of the
Premises or the Improvements to comply with any applicable law, statute, code,
ordinance, rule or regulation; (vi) any Event of Default by Mortgagor under this
Mortgage, the Loan Agreement or any other Loan Documents; (vii) any actions
taken by any Indemnified Party in the enforcement of this Mortgage and the other
Loan Documents in accordance with their respective terms; (viii) any failure to
act on the part of any Indemnified Party hereunder; (ix) any representation or
warranty made in the Note, this Mortgage or any of the other Loan Documents
being false or misleading in any material respect as of the date such
representation or warranty was made; (x) any claim by brokers, finders or
similar persons claiming to be entitled to a commission in connection with any
Lease or other transaction involving the Mortgaged Property or any part thereof
under any legal requirement or any liability asserted against Mortgagee with
respect thereto; and (xi) the claims of any lessee of any or any portion of the
Mortgaged Property or any person acting through or under any lessee or otherwise
arising under or as a consequence of any Lease. Notwithstanding the foregoing,
Mortgagor shall not be liable for any Indemnified Claims arising (A) from the
gross negligence or willful misconduct of any Indemnified Party or (B) under
clauses (i) - (v) above to the extent the facts, events or circumstances giving
rise to such Indemnified Claim arise after the date that any Indemnified Party
takes possession of or title to the Mortgaged Property by foreclosure,
deed-in-lieu thereof, the exercise of any power of sale or otherwise. Any
amounts payable to an Indemnified Party by reason of the application of this
Section 23 shall be secured by this Mortgage shall become immediately due and
payable and shall bear interest at the Default Rate from the date loss or damage
is sustained by such Indemnified Party until paid. The obligations and
liabilities of Mortgagor under this paragraph shall survive the termination,
satisfaction, or assignment of this Mortgage and the exercise by Mortgagee of
any of its rights or remedies hereunder, including, but not limited to, the
acquisition of the Mortgaged Property by foreclosure or a conveyance in lieu of
foreclosure.
 
15

--------------------------------------------------------------------------------


 
24.  Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing, addressed to the intended recipient at its address set
forth in the Loan Agreement, and shall be made and deemed given in accordance
with the terms of the Loan Agreement.
 
25.  Authority. (a) Mortgagor (and the undersigned representative of Mortgagor,
if any) has full power, authority and right to execute, deliver and perform its
obligations pursuant to this Mortgage, and to mortgage, give, grant, bargain,
sell, alien, enfeoff, convey, confirm, warrant, pledge, hypothecate and assign
the Mortgaged Property pursuant to the terms hereof and to keep and observe all
of the terms of this Mortgage on Mortgagor’s part to be performed; and (b)
Mortgagor represents and warrants that Mortgagor is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986,
as amended and the related Treasury Department regulations.
 
26.  Waiver of Notice. Mortgagor shall not be entitled to any notices of any
nature whatsoever from Mortgagee except with respect to matters for which this
Mortgage or the Loan Agreement specifically and expressly provides for the
giving of notice by Mortgagee to Mortgagor and except with respect to matters
for which Mortgagee is required by applicable law to give notice, and Mortgagor
hereby expressly waives the right to receive any notice from Mortgagee with
respect to any matter for which this Mortgage or the Loan Agreement do not
specifically and expressly provide for the giving of notice by Mortgagee to
Mortgagor.
 
16

--------------------------------------------------------------------------------


 
27.  Remedies of Mortgagor. In the event that a claim or adjudication is made
that Mortgagee has acted unreasonably or unreasonably delayed acting in any case
where by law or under the Note, this Mortgage or the other Loan Documents, it
has an obligation to act reasonably or promptly, Mortgagee shall not be liable
for any monetary damages, and Mortgagor’s remedies shall be limited to
injunctive relief or declaratory judgment.
 
28.  Sole Discretion of Mortgagee. Whenever pursuant to this Mortgage or the
other Loan Documents, Mortgagee exercises any right given to it to consent,
approve or disapprove, or any arrangement or term is to be satisfactory to
Mortgagee, the decision of Mortgagee to consent, approve or disapprove, or to
decide that arrangements or terms are satisfactory or not satisfactory shall be
in the sole discretion of Mortgagee and shall be final and conclusive, except as
may be otherwise expressly and specifically provided herein. Notwithstanding
anything to the contrary contained herein, it shall be understood and agreed
that any such consent, approval, or disapproval may be conditioned, among other
things, upon Mortgagee obtaining confirmation by the Rating Agencies that the
action or other matter subject to Mortgagee’s consent, approval, or disapproval
shall not adversely affect the rating of any securities issued or to be issued
in connection with any Secondary Market Transaction, notwithstanding that such
condition may not be expressly set forth in the provision or provisions of the
Loan Documents which require that Mortgagee’s consent be obtained.
 
29.  Non-Waiver. The failure of Mortgagee to insist upon strict performance of
any term hereof shall not be deemed to be a waiver of any term of this Mortgage.
Mortgagor shall not be relieved of Mortgagor’s obligations hereunder by reason
of (a) the failure of Mortgagee to comply with any request of Mortgagor or
Guarantor to take any action to foreclose this Mortgage or otherwise enforce any
of the provisions hereof or of the Note or other Loan Documents, (b) the
release, regardless of consideration, of the whole or any part of the Mortgaged
Property, or of any person liable for the Debt or any portion thereof, or (c)
any agreement or stipulation by Mortgagee extending the time of payment or
otherwise modifying or supplementing the terms of the Note, this Mortgage, or
the other Loan Documents. Mortgagee may resort for the payment of the Debt to
any other security held by Mortgagee in such order and manner as Mortgagee, in
its discretion, may elect. Mortgagee may take action to recover the Debt, or any
portion thereof, or to enforce any covenant hereof without prejudice to the
right of Mortgagee thereafter to foreclosure this Mortgage. The rights and
remedies of Mortgagee under this Mortgage shall be separate, distinct and
cumulative and none shall be given effect to the exclusion of the others. No act
of Mortgagee shall be construed as an election to proceed under any one
provision herein to the exclusion of any other provision. Mortgagee shall not be
limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.
 
30.  Liability. Subject to the provisions hereof requiring Mortgagee’s consent
to any transfer of the Mortgaged Property, this Mortgage shall be binding upon
and inure to the benefit of Mortgagor and Mortgagee and their respective
successors and assigns forever.
 
31.  Inapplicable Provisions. If any term, covenant or condition of this
Mortgage is held to be invalid, illegal or unenforceable in any respect, this
Mortgage shall be construed without such provision.
 
17

--------------------------------------------------------------------------------


 
32.  Headings, Etc. The headings and captions of various Sections of this
Mortgage are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
 
33.  Counterparts. This Mortgage may be executed in any number of counterparts
each of which shall be deemed to be an original but all of which when taken
together shall constitute one agreement.
 
34.  Definitions. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Mortgage may
be used interchangeably in singular or plural form and the word “Mortgagor”
shall mean “each Mortgagor and any subsequent owner or owners of the Mortgaged
Property or any part thereof or any interest therein,” the word “Mortgagee”
shall mean “Mortgagee and any subsequent holder of the Note,” the word “Debt”
shall mean “the Note and any other evidence of indebtedness secured by this
Mortgage,” the word “person” shall include an individual, corporation,
partnership, trust, unincorporated association, government, governmental
authority, and any other entity, and the words “Mortgaged Property” shall
include any portion of the Mortgaged Property and any interest therein and the
words “attorneys’ fees” shall include any and all reasonable attorneys’ fees,
paralegal and law clerk fees, including, but not limited to, fees at the
pre-trial, trial and appellate levels incurred or paid by Mortgagee in
protecting its interest in the Mortgaged Property and Collateral and enforcing
its rights hereunder. Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural and vice versa.
 
35.  Homestead. Mortgagor hereby waives and renounces all homestead and
exemption rights provided by the constitution and the laws of the United States
and of any state, in and to the Mortgaged Property as against the collection of
the Debt, or any part hereof.
 
36.  Assignments. Mortgagee shall have the right to assign or transfer its
rights under this Mortgage and the other Loan Documents without limitation,
including, without limitation, the right to assign or transfer its rights to a
servicing agent. Any assignee or transferee shall be entitled to all the
benefits afforded Mortgagee under this Mortgage and the other Loan Documents.
Mortgagee agrees to provide Mortgagor with notice of any such assignment;
provided, however, that Mortgagor’s consent shall not be required in connection
with any such assignment and no delay or failure by Mortgagee to provide such
notice shall limit the effectiveness of such assignment.
 
37.  Survival of Obligations; Survival of Warranties and Representations. Each
and all of the covenants, obligations, representations and warranties of
Mortgagor shall survive the execution and delivery of the Loan Documents and the
transfer or assignment of this Mortgage (including, without limitation, any
transfer of the Mortgage by Mortgagee of any of its rights, title and interest
in and to the Mortgaged Property to any party, whether or not affiliated with
Mortgagee).
 
38.  Covenants Running with the Land. All covenants, conditions, warranties,
representations and other obligations contained in this Mortgage and the other
Loan Documents are intended by Mortgagor and Mortgagee to be, and shall be
construed as, covenants running with the Mortgaged Property until the lien of
this Mortgage has been fully released by Mortgagee, pursuant to the terms
hereof.
 
18

--------------------------------------------------------------------------------


 
39.  Governing Law; Jurisdiction. THIS MORTGAGE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED
PURSUANT TO THIS MORTGAGE SHALL BE GOVERNED BY THE LAWS OF THE STATE IN WHICH
THE MORTGAGED PROPERTY IS LOCATED.
 
40.  Time of Essence. Time is of the essence as to all of the terms, covenants
and condition of this Mortgage and the other Loan Documents.
 
41.  No Third-Party Beneficiaries. The provisions of this Mortgage and the other
Loan Documents are for the benefit of Mortgagor and Mortgagee and shall not
inure to the benefit of any third party (other than any successor or assignee of
Mortgagee or permitted assignee of Mortgagor). This Mortgage and the other Loan
Documents shall not be construed as creating any rights, claims or causes of
action against Mortgagee or any of its officers, directors, agents or employees
in favor of any party other than Mortgagor including but not limited to any
claims to any sums held in the Impositions and Insurance Reserve or any other
Reserves.
 
42.  Relationship of Parties. The relationship of Mortgagee and Mortgagor is
solely that of debtor and creditor, and Mortgagee has no fiduciary or other
special relationship with the Mortgagor, and no term or condition of any of the
Loan Documents shall be construed to be other than that of debtor and creditor.
Mortgagor represents and acknowledges that neither the Loan Documents nor any
course of dealing between the parties creates any partnership or joint venture
between Mortgagor and Mortgagee or any other person, nor does it provide for any
shared appreciation rights or other equity participation interest.
 
43.  Successors and Assigns. This Mortgage shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that Mortgagor may not assign its rights or obligations hereunder except
as expressly provided in Section 9 hereof or as permitted under the Loan
Agreement.
 
44.  Investigations. Any and all representations, warranties, covenants and
agreements made in this Mortgage (and/or in other Loan Documents) shall survive
any investigation or inspection made by or on behalf of Mortgagee.
 
45.  Assignment of Leases. Mortgagor acknowledges and confirms that it has
executed and delivered to Mortgagee the Assignment of Leases and Rents (the
“Assignment of Leases”) intending that such instrument create a present,
absolute assignment to Mortgagee of the Leases and Rents. Without limiting the
intended benefits or the remedies provided under the Assignment of Leases,
Mortgagor hereby assigns to Mortgagee, as further security for the Debt and the
Obligations, the Leases and Rents. While any Event of Default exists, Mortgagee
shall be entitled to exercise any or all of the remedies provided in the
Assignment of Leases and in Section 17 hereof, including, without limitation,
the right to have a receiver appointed. If any conflict or inconsistency exists
between the assignment of the Leases and Rents in this Mortgage and the absolute
assignment of the Leases and the Rents in the Assignment of Leases, the terms of
the Assignment of Leases shall control. Nevertheless, subject to the terms of
this Section 45 and 17(b) hereof and the Loan Agreement, Lender grants to
Mortgagor a revocable license to collect and receive the Rents. For so long as
an Event of Default exists, Mortgagor shall hold the Rents, or a portion thereof
sufficient to discharge all current sums due on the Debt, for use in the payment
of such sums.
 
19

--------------------------------------------------------------------------------


 
46.  Waiver of Right to Trial by Jury. EACH OF MORTGAGOR AND MORTGAGEE HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THIS MORTGAGE OR THE OTHER LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH OF
MORTGAGOR AND MORTGAGEE, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
MORTGAGEE IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY MORTGAGOR.
 
47.  Expenses and Attorneys’ Fees. Mortgagor agrees to promptly pay all
reasonable fees, costs and expenses incurred by Mortgagee in connection with any
matters contemplated by or arising out of this Mortgage and the other Loan
Documents, including, without limitation, reasonable fees, costs and expenses
(including reasonable attorneys’ fees and fees of other professionals retained
by Mortgagee) incurred in any action to enforce this Mortgage or the other Loan
Documents or to collect any payments due from Mortgagor under this Mortgage, the
Loan Agreement, the Note or any other Loan Document or incurred in connection
with any refinancing or restructuring of the credit arrangements provided under
this Mortgage incurred in connection with a “workout” or in connection with any
insolvency or bankruptcy proceedings with respect to Mortgagor, and all such
fees, costs and expenses shall be part of the Obligations, payable on demand.
 
48.  Amendments and Waivers. Except as otherwise provided herein, no amendment,
modification, termination or waiver of any provision of this Mortgage, the Note
or any other Loan Document, or consent to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by Mortgagee
and any other party to be charged. Each amendment, modification, termination or
waiver shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on Mortgagor in any case
shall entitle Mortgagor to any other or further notice or demand in similar or
other circumstances.
 
49.  Servicer. Mortgagee shall have the right at any time throughout the term of
the Loan to designate or appoint one or more Servicers (as defined in the Loan
Agreement) to administer this Mortgage and the other Loan Documents, and to
change or replace any Servicer. All of Mortgagee’s rights under this Mortgage
and the other Loan Documents may be exercised by any such Servicer designated by
Mortgagee. Any such Servicer shall be entitled to the benefit of all obligations
of Mortgagor in favor of Mortgagee.
 
20

--------------------------------------------------------------------------------


 
50.  Copy of Mortgage. MORTGAGOR REPRESENTS AND WARRANTS THAT IT HAS RECEIVED A
TRUE COPY OF THIS MORTGAGE WITHOUT CHARGE.
 
51.  Limitation on Recourse. The obligations of Mortgagor hereunder are subject
to limitations on recourse as provided in Article XII of the Loan Agreement.
 
52.  Satisfaction of Mortgage. Upon payment of the Debt in full, Mortgagee, at
Mortgagor’s sole cost and upon Mortgagor’s request, shall execute and deliver to
Mortgagor a satisfaction or reconveyance of Mortgage, duly acknowledged and in
recordable form, UCC-3 financing statements terminating any UCC-1 financing
statements filed by Mortgagee relating to the Mortgaged Property, and such other
documents or instruments as may be required to release the Lien of the Loan
Documents from the Mortgaged Property.
 
53.  Conflict. The terms and provisions of this Mortgage shall be construed to
the extent possible consistently with those of the Loan Agreement as being in
addition to and supplementing the provisions of the Loan Agreement and the other
Loan Documents; however, in the event that notwithstanding such construction
there is an irresolvable conflict between the provisions of this Mortgage and
the provisions of the Loan Agreement, the provisions of the Loan Agreement shall
govern and control.
 
54.  State Specific Provisions.
 
(a)  Inconsistencies. In the event of any inconsistencies between the terms and
conditions of this Article 18 and the other provisions of this Mortgage, the
terms and conditions of this Article 18 shall control and be binding.
 
(b)  Special Michigan Provisions. The following provisions shall also constitute
an integral part of this Mortgage. Furthermore, in the event that any prior
provisions of this Mortgage conflict with the following provisions of this
Section, the provisions of this Section shall control and shall be deemed a
modification of or amendment to the section or provision at issue.
 
(i)  Additional Provisions Regarding Foreclosure by Power of Sale. Mortgagor
acknowledges that, after the occurrence and during the continuance of an Event
of Default, Lender is authorized and empowered to sell the Mortgaged Property or
to cause the same to be sold, and to convey the same to the purchaser in any
lawful manner, including that provided by Chapter 32 of the Revised Judicature
Act of Michigan, entitled “Foreclosure of Mortgages by Advertisement,” (the
“Michigan Statute”) which permits Lender to sell the Mortgaged Property without
affording Mortgagor a hearing or giving Mortgagor actual personal notice. The
only notice required under such Chapter 32 is to publish notice in a local
newspaper and to post a copy of the notice at the Mortgaged Property. In the
event of a public sale, the Mortgaged Property, at the option of the Lender, may
be sold as one parcel. MORTGAGOR HEREBY WAIVES ALL RIGHTS UNDER THE CONSTITUTION
AND LAWS OF THE UNITED STATES AND THE STATE OF MICHIGAN TO A HEARING PRIOR TO
SALE IN CONNECTION WITH FORECLOSURE OF THIS MORTGAGE BY ADVERTISEMENT AND ALL
NOTICE REQUIREMENTS EXCEPT AS SET FORTH IN THE MICHIGAN STATUTE.
 
21

--------------------------------------------------------------------------------


 
(ii)  Lender’s Statutory Rights Regarding Leases and Rents. In addition to all
other rights of Mortgagor provided for herein or in any other Loan Documents,
Lender shall be entitled to all of the rights and benefits conferred by Act 210
of the Michigan Public Acts of 1953 as amended (MCL 554.231, et seq.).
 
(iii)  Construction Liens. All references in this Mortgage or in any of the
other Loan Documents to mechanic’s liens, or materialman’s liens, or similar
liens shall be deemed to include “construction liens” as defined in MCL
570.1103(3).
 
(iv)  Waste. Subject to the provisions of Section 3.6 hereof and the applicable
provisions of the Loan Agreement, if Mortgagor shall fail to pay any
Impositions, the same shall constitute waste as provided by MCL 600.2927.
Mortgagor consents to the appointment of a receiver under said statute if Lender
elects to seek such relief.
 
(v)  Future Advances. This Mortgage secures future advances and is a future
advance mortgage under Act No. 348 of the Michigan Public Acts of 1990 (MCL
565.901 et. seq.). All future advances under the Note, this Mortgage and the
other Loan Documents shall have the same priority as if the future advance was
made on the date that this Mortgage was recorded.
 
55.  Contemporaneous Mortgages. THIS MORTGAGE IS MADE CONTEMPORANEOUSLY WITH THE
OTHER MORTGAGES DATED AS OF THE DATE HEREOF GIVEN BY ADDITIONAL BORROWERS TO
MORTGAGEE, COVERING PROPERTIES LOCATED IN THE STATE OF MICHIGAN (the “Other
Mortgages”). The Other Mortgages further secure the obligations of Mortgagor to
Mortgagee under the Note. Upon the occurrence of an Event of Default, Mortgagee
may proceed under this Mortgage and/or the Other Mortgages against any of such
property and/or the Mortgaged Property in one or more parcels and in such manner
and order as Mortgagee shall elect. Mortgagor hereby irrevocably waives and
releases, to the extent permitted by law, and whether now or hereafter in force,
any right to have the Mortgaged Property and/or the property covered by the
Other Mortgages marshalled upon any foreclosure of this Mortgage or the Other
Mortgages.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]
 
 
22

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Mortgagor has executed this instrument as of the day and
year first above written.
 

  MORTGAGOR:        
MACOMB MANOR MI LLC, a Delaware limited liability company
 
        By:   LVP Michigan Multifamily Portfolio LLC, a Delaware limited
liability company,     its sole Managing Member

 

   By: /s/ David Lichtenstein    Name: David Lichtenstein    Title: President

 

--------------------------------------------------------------------------------






ACKNOWLEDGMENT


 
STATE OF ____________________)
               : ss.:
COUNTY OF __________________):

 
The foregoing instrument was acknowledged before me in the County of
_____________, State of ________________________ this _____ day of _________,
2006, by David Lichtenstein, the President of LVP Michigan Multifamily Portfolio
LLC, a Delaware limited liability company, the Managing Member of Macomb Manor
MI LLC, a Delaware limited liability company.
 


Notary Public, _____County, ______
Acting in the County of ________, ______
My commission expires:   




This instrument was prepared by
and return when recorded to:


Sidley Austin LLP
One S. Dearborn St.
Chicago, Illinois 60603
Attn: Rebecca Janovsky, Esq.
 
 

--------------------------------------------------------------------------------


 


Macomb Manor
19700 Masonic Blvd.
Roseville, Michigan
 
EXHIBIT A

 
Legal Description of Premises
 


A parcel of land located and being a part of the South 1/2 of Section 4, Town 1
North, Range 13 East, City of Roseville, Macomb County, Michigan and being more
particularly described as follows: Beginning at a point 33.00 feet, South 01
degrees 19 minutes 15 seconds West of the center post of said Section 4 and
thence extending South 88 degrees 02 minutes 30 seconds East, 973.81 feet;
thence South 01 degrees 08 minutes West, 201.46 feet; thence North 88 degrees 34
minutes 20 seconds West, 31.51 feet; thence South 28 degrees 39 minutes 00
seconds West, 359.81 feet; thence North 88 degrees 30 minutes 30 seconds West,
980.41 feet; thence North 02 degrees 37 minutes 00 seconds East, 526.98 feet;
thence South 89 degrees 19 minutes East, 190.80 feet to point of beginning.


Tax Identification No. : 14-04-401-019
 
 